        Case 1:20-cv-10701-DPW Document 149 Filed 01/06/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 MICHAEL MCCARTHY; WILLIAM R.                             )
 BIEWENGA; LAURIE WARNER; TIMOTHY                         )
 GALLIGAN; JIM SIMMONS; DAVID LANTAGNE;                   )
 THOMAS LEIGHTON; TROY CITY TACTICAL                      )
 LLC; WORCESTER PISTOL AND RIFLE CLUB,                    )   CIVIL ACTION NO.
 INC.; SHOOTING SUPPLY LLC; FIREARMS                      )   1:20-cv-10701-DPW
 POLICY COALITION, INC.; COMMONWEALTH                     )
 SECOND AMENDMENT, INC.; and SECOND                       )
                                                          )
 AMENDMENT FOUNDATION, INC.,
                                                          )
                                                          )
                        Plaintiffs,
                                                          )   PLAINTIFFS’
                                                          )   SUPPLEMENTAL
                -against-
                                                          )   MEMORANDUM OF
                                                          )   LAW ON
 CHARLES D. BAKER, in his Official Capacity as
                                                          )   ORGANIZATIONAL
 Governor of the Commonwealth of Massachusetts and
                                                          )   STANDING
 in his Individual Capacity; MONICA BHAREL MD,
                                                          )
 MPH, in her Official Capacity as Commissioner of the
                                                          )
 Massachusetts Department of Public Health and in her
                                                          )
 Individual Capacity; and JAMISON GAGNON, in his
                                                          )
 Official Capacity as Commissioner of the Department
                                                          )
 of Criminal Justice Information Services and in his
                                                          )
 Individual Capacity,
                                                          )
                                                          )
                        Defendants.
                                                          )


       As requested at the December 17, 2020 hearing, this memorandum addresses the

organizational standing of Plaintiffs Second Amendment Foundation, Inc. (“SAF”),

Commonwealth Second Amendment, Inc. (“Comm2A”) and Firearms Policy Coalition, Inc.

(“FPC”). As explained, and to the extent it is even necessary to address the issue, the pleadings

and affidavits provided to the Court provide ample allegations and facts to support the standing

of these organizations to assert claims on behalf of their members.

       Plaintiffs did not address the issue of organizational standing in their summary judgment

briefings because—first and foremost—it was clear that the individuals and businesses had
         Case 1:20-cv-10701-DPW Document 149 Filed 01/06/21 Page 2 of 9




standing. “It is well settled that where, as here, multiple parties seek the same relief, ‘the

presence of one party with standing is sufficient to satisfy Article III’s case-or-controversy

requirement.’” Centro De La Comunidad Hispana De Locust Valley v. Town of Oyster Bay, 868

F.3d 104, 109 (2d Cir. 2017) (quoting Rumsfeld v. Forum for Academic & Institutional Rights,

Inc., 547 U.S. 47, 52 n.2 (2006)) (other citation omitted). In this situation, a court “need not

consider the standing issue as to” other plaintiffs. Bowsher v. Synar, 478 U.S. 714 721 (1986)

(citations omitted); see also Horne v. Flores, 557 U.S. 433, 446-47 (2009); Arlington Heights v.

Metropolitan Housing Development Corp., 429 U.S. 252, 264 (1977); Project B.A.S.I.C. v.

O’Rourke, 907 F.2d 1242, 1244 (1st Cir. 1990) (citing Carey v. Population Servs. Int’l, 431 U.S.

678, 682 (1977); Arlington Heights, 429 U.S. at 264 n.9). This is because “nothing is gained or

lost by the presence or absence of” the other parties. Doe v. Bolton, 410 U.S. 179, 189 (1973)

(citation omitted).

       Beyond this, the Defendants never raised the issue of organizational standing. See

Defendants’ Notice of Cross-Motion (Doc. No. 126). Rather, they asserted that: (1) the

controversy had become moot; (2) the COVID-19 shutdowns did not infringe the Plaintiffs’

Second Amendment rights; and (3) money damages were unavailable. See id. at 1-2. Thus, there

was little reason to address an issue that did not appear to have any impact on the controversy

before the Court.

       This bears on the standard of review. In the context of a motion to dismiss for lack of

standing, the Court “must accept as true all material allegations of the complaint, and must

construe the complaint in favor of the complaining party.” Warth v. Seldin, 422 U.S. 490, 501

(1975) (citing Jenkins v. McKeithen, 395 U.S. 411, 421-422 (1969)); accord N.A.A.C.P., Boston

Chapter v. Harris, 607 F.2d 514, 525 (1st Cir. 1979). And, while the Court has the authority to




                                                  -2-
         Case 1:20-cv-10701-DPW Document 149 Filed 01/06/21 Page 3 of 9




require “further particularized allegations of fact deemed supportive of plaintiff’s standing,” and

to dismiss a case if the plaintiff’s ultimate showing fails, a dismissal on the merits cannot take

place until “after this opportunity” to make a more particularized showing has taken place. See

Warth, 422 U.S. at 501-02 (emphasis added); see also Friends of Tims Ford v. Tenn. Valley

Auth., 585 F.3d 955, 965-66 (6th Cir. 2009); Haase v. Sessions, 835 F.2d 902, 907 (D.C. Cir.

1987); Int’l Union, UAW v. Johnson, 674 F.2d 1195, 1200-01 (7th Cir. 1982). Here, no party

raised the issue of organizational standing, and as such, the Plaintiffs never had occasion to make

a more particularized showing.1 Given that the standing of SAF, Comm2A and FPC has no

bearing on this Court’s jurisdiction to decide the controversy before it, we respectfully submit

that, on the record presented here, the motion-to-dismiss standard should apply. That is, the

question should be whether facts could plausibly be proven that would satisfy the test for

organizational standing. Having said that, the record that is already before the Court should be

more than adequate to meet the test for representational standing by an organization.

       That test, well established, provides that an organization has standing to assert claims on

behalf of its members when: “(a) its members would otherwise have standing to sue in their own

right; (b) the interests it seeks to protect are germane to the organization’s purpose; and (c)

neither the claim asserted nor the relief requested requires the participation of individual

members in the lawsuit.” Hunt v. Wash. Apple Advertising Comm’n, 432 U.S. 333, 343 (1977);

see also Warth v. Seldin, 422 U.S. 490, 511 (1975)); Council of Insurance Agents & Brokers v.

Juarbe-Jimenez, 443 F.3d 103, 108 (1st Cir. 2006). SAF, Comm2A and FPC have no problem

meeting these requirements.




1
 During the December 17 conference, the Court directed the Plaintiffs to not submit additional
evidence on this point.

                                                 -3-
        Case 1:20-cv-10701-DPW Document 149 Filed 01/06/21 Page 4 of 9




       First, SAF, Comm2A and FPC all have members who would have standing to sue in their

own right. Plaintiffs’ pleading alleges this, asserting that the organizations have members in

Massachusetts who are aggrieved by the COVID-19 Orders, and that all three of these

organizations bring their claims both on their own behalf and “on behalf of [their] members.”

See Second Amended Complaint (Doc. No. 99) at ¶¶ 69-71; see also id. at ¶ 3 (“It is precisely

times like these that the Plaintiffs and the Plaintiffs’ members need to be able to exercise their

fundamental rights to keep and bear arms.”) and ¶ 76 (“The Plaintiffs, and the Plaintiffs’

members and customers, reasonably fear that the Defendants will enforce the COVID-19 Orders

and their related policies, customs, and practices against them.”).

       And, moving beyond the pleadings (if appropriate), the organizational Plaintiffs’

affidavits also back this up. Alan Gottlieb explains that SAF has “members and supporters in

Massachusetts,” including individuals, retailers and ranges, and that the COVID-19 closure

orders directly impact those members. See Dec. of A. Gottlieb (Doc. No. 122-5) at ¶¶ 4-5. Mr.

Gottlieb’s declaration avers that SAF’s “members . . . have been injured in the same manner

described in the lawsuit and motion, including as asserted by the Individual Plaintiffs,” and that

SAF asserts claims “on behalf of our members.” Id. at ¶¶ 4, 7. Likewise, Brent Carlton provides

testimony that Comm2A has “members . . . concerned about the ability to purchase guns and

ammunition” and to maintain “proficiency training,” and that a renewed COVID-19 closure

order would “cut[] off those members ability to purchase guns and ammunition as well as the

ability to maintain proficiency.” Dec. of B. Carlton (Doc. No. 122-4) at ¶ 4. Comm2A’s

members have also been “injured in the same manner . . . as asserted by the Individual

Plaintiffs,” and Comm2A asserts its claims “to vindicate our members’ right to lawfully

purchase, own, use, and maintain proficiency with rifles, shotguns, and handguns.” Id. at ¶ 8.




                                                 -4-
        Case 1:20-cv-10701-DPW Document 149 Filed 01/06/21 Page 5 of 9




Finally, Adam Kraut avows that FPC “has members and supporters, who have all the indicia of

membership, in the Commonwealth of Massachusetts,” and that these members and supporters

“wish to exercise their fundamental constitutional rights and have firearms and ammunition for

lawful purposes, including self-defense, proficiency training, hunting, and sport.” Dec. of A.

Kraut (Doc. No. 122-6) at ¶¶ 6-7. Once again, FPC’s members “have been injured in the same

manner described in the lawsuit and motion, including as asserted by the Individual Plaintiffs,”

and FPC brings its claims “to vindicate our Massachusetts members’ and supporters’ rights,

including the right to lawfully purchase, own, use, and maintain proficiency with common

arms.” Id. at ¶ 10. An organization only needs to have “one” member that is “suffering

immediate or threatened injury as a result of the challenged action.” See United States v. AVX

Corp., 962 F.2d 108, 116 (1st Cir. 1992) (quoting Warth, 422 U.S. at 511). Thus, this

consideration presents no obstacle here.

       Next, there is no real question that the interests at issue here are germane to the

organizations’ purposes. SAF’s “purposes . . . include promoting both the exercise of the right to

keep and bear arms and education, research, publishing, and legal action focusing on the

constitutional right to privately own and possess firearms.” Second Amended Complaint at ¶ 71.

Comm2A’s “purposes . . . include education, research, publishing, and legal action focusing on

the constitutional right of the people to possess and carry firearms. Comm2A has members and

supporters throughout (and beyond) Massachusetts, including members and supporters who

would purchase firearms and ammunition for the purpose of self-defense but for the COVID-19

Orders and Defendants’ ongoing threat to enforce them.” Id. at ¶ 70. Finally, FPC’s “purposes

. . . include defending and promoting the People’s rights and freedom” and it “serves its

members and the public through legislative advocacy, grassroots advocacy, litigation and legal




                                                -5-
         Case 1:20-cv-10701-DPW Document 149 Filed 01/06/21 Page 6 of 9




efforts, research, education, outreach, and other programs.” Id. at ¶ 69. And again, the

organizations’ affidavits that have already been submitted to the Court back this up—explaining

that each organization’s purposes include protecting and promoting the right of the people to

keep and bear arms, the essential interest at issue in this case, and expressing their view that the

claims asserted in this litigation are squarely within that organizational purpose. See Dec. of A.

Gottlieb at ¶¶ 3-4; Dec. of B. Carlton at ¶¶ 3, 7; Dec. of A. Kraut at ¶¶ 3-5.

       Finally, neither the claim asserted nor the relief requested requires the participation of

individual members. Plaintiffs’ essential claim is that the Defendants’ closure of firearms

retailers and ranges abridges the right to keep and bear arms, and the essential relief they seek is

declaratory and injunctive relief that provides for their re-opening. See Second Amended

Complaint at ¶¶ 72-77 & Prayer (i)-(ii). Currently, the Plaintiffs include (aside from SAF,

Comm2A and FPC) seven individuals and two stores. Previously, there were fewer individuals

and more stores, but the increase or decrease of either category of plaintiff makes no real

difference—the claim asserted, and the relief sought, remain the same. It is true that the Second

Amended Complaint seeks damages—a claim that Plaintiffs have abandoned—but those

damages are nominal damages, not particularized damages that would turn on individual

circumstances. See id. at Prayer (iii).

       The decision in Parent/Professional Advocacy League v. City of Springfield, 934 F.3d 13

(1st Cir. 2019), provides an example of a much different situation. There, the organizations

asserted ADA and IDEA claims on behalf of all members “with a mental health disability who

are or have been enrolled in SPS’s Public Day School who are not being educated in an SPS

neighborhood school.” Id. at 21 (quoting complaint). The plaintiffs sought a declaration that the

rights of all such individuals had been violated and an injunction directing the defendants to




                                                 -6-
        Case 1:20-cv-10701-DPW Document 149 Filed 01/06/21 Page 7 of 9




“provide . . . the school-based behavior services they need to enjoy equal educational opportunity

and receive educational programs and services in the most integrated setting.” See id. at 22

(quoting complaint). There were two reasons that these claims required the participation of the

individual members. First, many of the individual members had not exhausted their IDEA

remedies, meaning that whether they were entitled to relief would turn on individualized

assessments. See id. at 34-35. But more fundamentally, the claims at issue raised “problems of

‘individualized proof.’” Id. at 35 (quoting Int’l Union, UAW v. Brock, 477 U.S. 274, 287 (1986))

(internal quotations and other citations omitted). Whether or not the defendants had failed to

comply with the ADA and IDEA in respect of the various “mental health disabilities” that each

member had “would turn on facts specific to each student, including unique features of each

student’s unique disability, needs, services, and placement.” Id.

       The situation here is quite different. Exhaustion is not an issue in a § 1983 action. See,

e.g., Patsy v. Board of Regents, 457 U.S. 496, 516 (1982). And further, whether or not the

Defendants’ actions are constitutional does not depend on facts and circumstances that are

unique to particular Plaintiffs. The Court did not, for example, issue a preliminary injunction that

applied only to a particular subset of the Plaintiffs or the Plaintiff organizations’ members.

Rather, the constitutionality of the Defendants’ actions turns most essentially on the justifications

that the Defendants themselves have provided—and those justifications have nothing to do with

the unique characteristics of any particular plaintiff or organization member.

       In sum, there is no need for the Court to address the issue of organizational standing

because it is otherwise clear that the other Plaintiffs have standing—a point that many courts,

including the Supreme Court itself, have repeatedly observed. And, to the extent the Court finds

it appropriate to address organizational standing anyway, the record here is abundantly adequate.




                                                 -7-
         Case 1:20-cv-10701-DPW Document 149 Filed 01/06/21 Page 8 of 9




This is particularly true in light of the fact that no party challenged the standing of SAF,

Comm2A or FPC, and that the Court, when it raised the issue, did not request additional

evidentiary submissions. The appropriate and prudential course of action is to keep SAF,

Comm2A and FPC in the case.



                                                  Respectfully submitted,
                                                  THE PLAINTIFFS,
                                                  By their attorneys,

                                                   /s/ David D. Jensen
                                                  David D. Jensen, Esq.
                                                  Admitted Pro Hac Vice
                                                  David Jensen & Associates
                                                  33 Henry Street
                                                  Beacon, New York 12508
                                                  Tel: 212.380.6615
                                                  Fax: 917.591.1318
                                                  david@djensenpllc.com

                                                  J. Steven Foley
                                                  BBO # 685741
                                                  Law Office of J. Steven Foley
                                                  100 Pleasant Street #100
                                                  Worcester, MA 01609
                                                  Tel: 508.754.1041
                                                  Fax: 508.739.4051
                                                  JSteven@attorneyfoley.com

                                                  Jason A. Guida
                                                  BBO # 667252
                                                  Principe & Strasnick, P.C.
                                                  17 Lark Avenue
                                                  Saugus, MA 01960
                                                  Tel: 617.383.4652
                                                  Fax: 781.233.9192
                                                  jason@lawguida.com




                                                 -8-
         Case 1:20-cv-10701-DPW Document 149 Filed 01/06/21 Page 9 of 9




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on January 6,

2021.

                                                  /s/ David D. Jensen
                                                  David D. Jensen, Esq.




                                                -9-
